Judgment and order reversed upon the law and the facts, and new trial granted, with costs to abide the event, unless within twenty days plaintiff stipulate to reduce the recovery to $607. • In the event of such stipulation the judgment as so modified, and the order, are unanimously affirmed, without costs. There is no evidence in the case justifying a verdict of $1,500. No personal injury to plaintiff was proved. The loss of service of plaintiff’s wife or consortium was not pleaded in the complaint. The only evidence of damage was the amount expended for repairs, $150, the loss in value of the car due to collision $417, and $40 paid to Dr. Linder, aggregating $607. Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.